                           Case 19-24331-PGH         Doc 82      Filed 06/19/20    Page 1 of 1




            ORDERED in the Southern District of Florida on June 19, 2020.




                                                                    Paul G. Hyman, Jr.,Judge
                                                                    United States Bankruptcy Court
_____________________________________________________________________________
                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA

        IN RE:                                            CASE NO. 19-24331-BKC-PGH
                                                          CHAPTER 13
        RALPH LEVI SANDERS, JR.
        __________________________/

                            ORDER GRANTING EMERGENCY MOTION TO WITHDRAW
                                       AS ATTORNEY OF RECORD

           THIS CAUSE having come on to be heard on June 18, 2020 at 9:30 a.m. on the Emergency
        Motion to Withdraw As Attorney of Record filed by Attorney for Debtor (DE 77), and the Court being
        otherwise advised in the premises, it is:
                 ORDERED AND ADJUDGED as follows:
                 1. The Court grants the Motion to Withdraw as Attorney of Record effective immediately.
                 2. All future notices to Debtor shall be delivered by US Mail to the Debtor, Ralph Levi Sanders,
        Jr. at 561 SW 60th Ave., Plantation, FL 33317 and via email to: ralph_l_sanders@yahoo.com.
                 3. The Trustee shall distribute attorney’s fees earned to date to Michael H. Johnson, Esq. in
        the normal course. Any fees not yet earned will be distributed to Debtor’s future counsel.
                                                           ###

        Submitted by:

        Law Offices of Michael H. Johnson, P.A.
        3601 W. Commercial Blvd. Suite 31
        Ft. Lauderdale, FL 33309
        (954) 535-1131
        (954) 641-7750 fax
        Michael H. Johnson is directed to serve copies of this order on all interested parties and file a
        certificate of service.
